DETAILED ACTION
This Office action is in response to Amendment filed on 12/29/2021.  Claims 14-33 were pending with claims 1-13 canceled and claims 26-34 newly added.  Claims 14-33 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
















REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of “establishing separate pointer structures for subscribed to channels, wherein the pointer structures reference, for the respective subscribed to channels, demultiplexed events harvested to a cache from one or more active physical aggregate channels, wherein an active physical aggregate channel is a physical aggregate channel that has events multiplexed from at least one requested, unique channel; block demultiplexing events in the active physical aggregate channels; based on the block demultiplexing, identifying events multiplexed from the respective subscribed to channels and not previously harvested to the cache; harvesting the identified demultiplexed events from the active physical aggregate channels to the cache and updating the pointer structures to reference, for the respective requested, unique channels, the harvested demultiplexed events; and responding to the queries using the pointer structures and the demultiplexed events in the cache, without requiring separate demultiplexing and harvesting for each of the queries” as stated in claim 14 (and similarly in claim 26).  These limitations, in conjunction with other limitations in the independent claim, are not specifically disclosed or remotely suggested in the prior art of record.  A review of claims 14-33 indicated that claims 14-33 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446